Citation Nr: 1521770	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978, with one month prior of inactive service. He also reportedly served in the Army National Guard (ARNG) from 1980 to 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin. 

In August 2014, the Veteran testified at a hearing before the undersigned. A transcript is in the file. 


FINDING OF FACT

The Veteran did not serve on active duty during a period of war. 


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In this case, VCAA notice is not required because the issue presented involves a claim for nonservice-connected pension benefits where the claimant did not serve on active duty during a period of war. Mason v. Principi, 16 Vet. App. 129, 132 (2002). Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to this issue. The Board notes that the Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned in August 2014. 

The file reflects that the original statement of the case (SOC) and the Veteran's appeal form were misplaced during the pendency of the appeal (see October 2013 PMC Memorandum). The Veteran was given notice and a supplemental statement of the case (SSOC) was issued again explaining the reasons for the denial; the PMC accepted that he had timely appealed the decision. Additionally, he attended the Board hearing with his representative. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the August 2014 hearing, the undersigned and the Veteran's representative discussed how to substantiate the pension claim currently on appeal. The Veteran stated that he understood the pension criteria and demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. (Transcript, p 7.) 

Basic eligibility for pension benefits exists when a veteran has active service of 90 days or more during a period of war; has active service during a period of war and was discharged or released from such service for a service-connected disability; has active service for a period of 90 consecutive days or more and such period began or ended during a period of war; or has active service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2014). 

In this case, the pertinent facts are not in dispute. The Veteran seeks entitlement to nonservice-connected disability pension benefits. His DD 214 reflects active service from August 1975 to August 1978, with one month of prior inactive service. In an October 1985 claim when asked about reserve service, the Veteran wrote: "Army Active '78-79" and stated he had no other service. On a February 2010 claim form, the Veteran listed ARNG service from 1980 to 1981; the service treatment records in the file tend to confirm this later 1980 to 1981 ARNG service. 

At the September 2014 hearing, the Veteran stated that he started active duty in August 1975 and was in the delayed entry program (DEP) in 1974. (Transcript, pp 2-3.) The Veteran believed his participation in the DEP might make him eligible for pension. (Transcript, p 3.) His representative stated that the Veteran initially believed he could qualify for pension if he was over 55, but now understood it was over 65. Id. The Veteran initially claimed he was misinformed regarding pension eligibility requirements, but he stated he now understood the pension criteria. (Transcript, pp 6-7). 

For VA pension purposes, the periods of war are defined at 38 C.F.R. § 3.2 (2014). Unfortunately, the Veteran's dates of active duty service do not correspond to any recognized period of war as defined by 38 C.F.R. § 3.2. He also was not discharged or released from service for a service-connected disability. 38 C.F.R. § 3.3. Although his exact dates of inactive service in the DEP are unknown, this period was not active service and it was only for one month, as shown by the DD 214. 

As the Veteran is not shown to have served on active duty during a period of war, the basic requirements for entitlement to nonservice-connected disability pension benefits have not been met and the claim must be denied. The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


